Motion, insofar as it seeks leave to appeal from that part of the May 2012 Appellate Division order that affirmed so much of the February 2011 Supreme Court order as dismissed all causes of action against defendants United Church of Christ, Revs. Geoffrey Black, Rita Root, Freeman Palmer, Dr. Michael Ward Caine, Noel Vanek, Dr. Donald Wells, and Gladys A. Philibert as personal representative of the estate of Reverend David Tucker, denied; motion for leave to appeal etc. otherwise dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain it (see NY Const, art VI, § 3; CPLR 5602).